UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2017 Commission File Number: 1-15256 OI S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant’s name into English) Rua General Polidoro, No. 99, 5th floor/part – Botafogo 22280-001 Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F: ý Form 40-F: o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)): Yes : o No : ý (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)): Yes : o No : ý (Indicate by check mark whether the registrant by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes : o No : ý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Oi S.A. – In Judicial Reorganization CNPJ/MF 76.535.764/0001-43 NIRE 33.30029520-8 PUBLICLY-HELD COMPANY NOTICE TO THE MARKET Oi S.A. – In Judicial Reorganization (“ Oi ” or “ Company ”), in continuity and in addition to the information contained in the Notices to the Market disclosed by the Company on December 19, 2016 and January 30, 2017, informs its shareholders and the market in general that it has received a letter from Orascom TMT Investments S.à.r.l. extending the validity of its suggestions for an alternative judicial reorganization plan until March 31, 2017. Oi reiterates that it continues to meet regularly with other creditors, stakeholders of the Company and potential investors, with the intent of gathering impressions, comments and suggestions for the improvement of the judicial reorganization plan. The Company will keep its shareholders and the market informed of the development of the subject matter of this Notice to the Market. Rio de Janeiro, March 2, 2017. Ricardo Malavazi Martins Chief Financial and Investor Relations Officer Oi S.A. – In Judicial Reorganization SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 2, 2017 OI S.A. – In Judicial Reorganization By: /s/ Ricardo Malavazi Martins Name: Ricardo Malavazi Martins Title: Chief Financial Officer and Investor Relations Officer
